DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-2, 5, 7-8, 10, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US PGPub 2016/0111441) in view of Ozawa (US PGPub 2011/0140068), as evidenced by Ravikirthi (US Patent No. 9,881,929) and Kato (US PGPub 10,020,315).
Regarding claim 1, Park discloses in Figs. 1-3, gate layers (202, para. [0050]) and insulating layers (102, para. [0049]) that are stacked alternatingly along a first direction perpendicular to a substrate (100, para. [0050]) of the semiconductor device in a first region (cell region 20, para. [0047]) upon the substrate, wherein the gate layers and the insulating layers are stacked of a stair-step form in a second region (connection region 30, para. [0047]) upon the substrate; 
a channel structure (110a, para. [0049]) that is disposed in the first region and extends in the first direction, wherein the channel structure is through the gate layers and the insulating layers, and the channel structure and the gate layers form a stack of transistors in a series configuration with the gate layers being gates for the stack of transistors (para. [0050]); 
a contact structure (150, para. [0049]) disposed in the second region to form a conductive connection (with pads 203, para. [0049]) with one of the gate layers; and 
a first dummy channel structure (110b, para. [0049]) disposed in the second region and around the contact structure (150), the first dummy channel structure (110b) being patterned with an oval shape.  Park further discloses that that the shape of the first dummy channel structure is different (para. [0061]) from a second shape of the channel structure (110a).
Park appears not to explicitly disclose that the shape of the first dummy channel structure is a capsule shape.
Ozawa discloses in Fig. 23 (see Figs. 7-8 for manufacturing analogous to Park), a channel pillar structure having an elongated pattern shape comprising two parallel sides and arc end portions forming a capsule shape.  (Compare the channel shape in Ozawa Fig. 23 with Instant Application Fig. 1A element 161.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the elongated channel pillar structure shape of Ozawa for the elongated oval shape of Park, the use of Ozawa’s shape being a simple substitution of one known element for another to obtain predictable results, see MPEP 2143 I(B) -- Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).  As further evidence, see, Ravikirthi, which also discloses (see Fig. 27, col. 29, line 50 to col. 30, line 8) support pillar structures have shapes differing from both the memory pillar structure and each other, and comprising ellipses and/or polygons; and likewise Kato, which discloses (see Figs. 1-5) round memory pillars 30 and differently shaped polygonal support/isolation pillars 27.  In so doing, the shape of the first dummy channel structure is a capsule shape.
Regarding claim 2, Park further discloses in Fig. 2 that the channel structure (110a) has a circular shape at a horizontal cross-section of the semiconductor device.
Regarding claim 5, Park further discloses in Fig. 2 a second dummy channel structure that is disposed to be symmetric to the first dummy channel structure with regard to the contact structure. (Two rows of 110b surrounding row of contacts 150.)
Regarding claim 7, Park further discloses in Fig. 2 multiple dummy channel structures in the second region that are disposed around the contact structure, a maximum distance between the multiple dummy channel structures being determined based on a maximum sustain distance requirement for the multiple dummy channel structures to support the second region. (Two rows of 110b surrounding row of contacts 150; a final product that is stable inherently meets this requirement.)
Regarding claim 8, Park further discloses that the first dummy channel structure is formed of same materials as the channel structure (Figs. 4A-C, para. [0074-0076]).
Regarding claim 10, Park further discloses a gate line slit (118, para. [0050]) that extends in the stack of the gate layers and the insulating layers, a maximum distance between the gate line slit and the first dummy channel structure being determined based on a maximum sustain distance requirement (a final product that is stable inherently meets this requirement).
Regarding claim 21, Park therein discloses that the shape of the first dummy channel structure is different from a shape of the channel structure (para. [0061]).

Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive. 
Applicant argues with regard to claim 1 on pages 6-8 of the remarks that, “The Office Action relies on Ozawa to teach the capsule shape (Ozawa, Fig. 23), and combines the teachings of Ozawa and Park to support the obvious rejection of Claim 1...The Office Action cites MPEP 2143, I(B) … to provide the rationale for the obvious rejection and states that the use of Ozawa’s shape is a simple substitution of one known element for another to obtain predictable results.  Applicant … respectfully submits that the articulation of the rationale as presented in the Office Action is improper.  The excepts from MPEP 2143, I(B)…:  

B. Simple Substitution of One Known Element for Another to Obtain Predictable Results…Office personnel must resolve the Graham factual inquiries, The, Office personnel must articulate the following: …(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable…The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.  If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  

“Applicant submits that…the questions below are not properly answered:  …what is the predictable result?  The Office Action and the cited references do not mention any ‘predictable results’.  Are the results predictable if the substitution is carried out?  Could a person of the skill in the art recognize the combination would have worked for its intended purpose?  The Office Action and the cited references do not mention whether and how any results can be achieved when substitute Park’s oval structure with Ozawa’s elongated structure… if the motivation is to provide a support, a circular-shaped dummy channel can already provide the support, and there would be no reason to use a dummy channel with a different shape...To use the rationale, the finding of ‘a capsule-shaped dummy channel can provide a better support than a circular-shaped dummy channel’ has to be articulated in the Office Action. Merely stating that a capsule-shaped dummy channel can provide the support to a semiconductor device could not provide the required articulation of the rationale.”  The Applicant further argues on page 9 of the remarks that, “…the specification of the application details the technical effects of the invention and why and how the invention solves a problem…paragraph [0039] of the specification recites: …When a non-circular shape is used, the designers have more adjustment flexibility in the X direction and/or Y direction to alleviate the etch profile distortions…”
The arguments are not persuasive.  The Office Action provided evidentiary references Ravikirthi and Kato, which use support pillars of various shapes differing in shape from the channel pillars to establish a predictable result of providing adequate support.  Primary reference Park uses an elongated oval shape for the support pillar, which differs from the circular shape of its channel pillar.  The similarity of capsule shape of Ozawa to the oval support pillars of Park, which are patterned simultaneously to the channel pillars, establishes this predictable result in light of Ravikirthi and Kato.  Contrary to Applicant’s arguments, it is not necessary to establish that the particular claimed shape is superior to that of the primary reference, but merely that it is suitable for the same purpose, which is clearly established by the references presented and purpose articulated.  It is also not necessary to establish that the shape is used for the reason recognized by the Applicant (i.e. etch profile robustness), though the Examiner notes that the non-circular support pillar shapes of both primary reference Park and secondary reference Ozawa appear to be in accord with Applicant’s rationale.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891     


/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891